THE COURT.
The sole point made by respondents in their petition for rehearing is that this court failed to pass on their contention that the evidence failed to show that the plaintiffs or either of them owned the rights here involved. As already pointed out in the opinion, the theory of the complaint was that either the Tamalpais Land and Water Company, or Ruth B. White, as executrix of the will of Ralston L. White, owned the interests involved. The opinion holds that the pleading is sufficient. The evidence sustains the allegations of the pleading. There was introduced into evidence as plaintiffs’ Exhibit 3 a deed executed in 1908 from the corporate defendant to Ralston L. White. Plaintiffs are in doubt as to whether that deed conveyed the interests here involved. If it did, the estate of Ralston L. White owns the interests; if it did not the corporate defendant owns them. The trial court has not passed on that issue and was not called upon to pass upon it on the motion for a directed verdict. It is for the trial court, in the first instance, to interpret the deed in question. The evidence was sufficient to avoid a directed verdict. The petition for rehearing is denied.